 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12
13                                                     ) 2:18-cv-00458-DMC
     KIA RUSHING,                                      )
14                                                     ) STIPULATION AND ORDER FOR AN
                    Plaintiff,                         ) EXTENSION OF TIME
15                                                     )
            vs.                                        )
16   NANCY A. BERRYHILL,                               )
     Acting Commissioner of Social Security,           )
17                                                     )
                    Defendant.                         )
18                                                     )
                                                       )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective
21   counsel of record, that Defendant shall have a 30-day extension of time from January 30, 2019 to
22   March 1, 2019 respond to Plaintiff’s opening brief. This is Defendant’s first request for an
23   extension of time. Defendant’s counsel requests this additional time due to workload. Since
24   Plaintiff filed her brief, Defendant’s counsel has filed four briefs in other social security cases.
25   Defendant’s counsel has an oral argument in a social security case and am employment hearing
26   within the next week. Defendant’s counsel has four briefs in other social security cases due
27   within the next month. Defendant’s counsel has reviewed Plaintiff’s brief, which is extensive
28   and it will take a few days to prepare a response.


                                                       1
 1          This request is made in good faith with no intention to unduly delay the proceedings.
 2          The parties further stipulate that the Court’s Scheduling Order shall be modified
 3   accordingly.
 4          Counsel apologizes to the Court for any inconvenience caused by this delay.
 5
 6                                               Respectfully submitted,
 7
     Dated: January 28, 2019                     /s/ Oliver Ehlinger by Chantal R. Jenkins*
 8                                               *As authorized via email on January 28, 2019
                                                 Oliver Ehlinger
 9                                               Attorney for Plaintiff
10
11   Dated: January 28, 2019                     MCGREGOR W. SCOTT
                                                 United States Attorney
12                                               DEBORAH LEE STACHEL
13                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
14
15                                        By:    /s/ Chantal R. Jenkins
16                                               CHANTAL R. JENKINS
                                                 Special Assistant United States Attorney
17
18
19                                               ORDER
20
21   APPROVED AND SO ORDERED:
22
23   Dated:     January 30, 2019
                                                         ____________________________________
                                                         DENNIS M. COTA
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28


                                                     2
